Citation Nr: 1525539	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), including as secondary to PTSD or to non-steroidal anti-inflammatory (NSAIDs) medication prescribed for a service connected disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to November 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Chicago, Illinois RO.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  In December 2013 and November 2014, the Board remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for GERD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran has been recognized as having served in an area of hostilities; he has a VA diagnosis of PTSD; and a VA psychiatrist has related the diagnosis of PTSD to the Veteran's reported fear of hostile military activity.   


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(3)(effective July 13, 2010) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 
The Veteran maintains that he has PTSD stemming from events that occurred in service.  In a December 2009 statement, he described his claimed stressors: he reported a personal assault by his section chief and other soldiers during his Persian Gulf service, and he reported observing dead bodies when patrolling the oil fields while serving in the Persian Gulf.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  His service personnel records reflect that he served in the Persian Gulf during a period of hostilities and he received the Southwest Asia Service Medal with two Bronze Service Stars.

Under the revised 38 C.F.R. § 3.304(f)(3), service connection for PTSD may be granted if the evidence demonstrates a current diagnosis of PTSD; an in-service stressor [related to fear of hostile activity] consistent with the places, types, and circumstances of the Veteran's service (if satisfactorily established by his lay testimony); and the PTSD symptoms have been related to the stressor in service by a VA psychiatrist or psychologist.  The Veteran's stressor account is consistent with the places, types, and circumstances of his service in the Persian Gulf; his service in an area of hostilities has been acknowledged.

A February 2014 response from the Joint Services Records Research Center (JSRRC) verified that Battery A, 2nd Battalion, 18th Field Artillery reported while occupying Battle Position 102, they had been previously bombed by B-52s and reported smelling dead bodies of enemy soldiers that had been buried alive.  A September 2014 memorandum states that research for corroboration of the Veteran's stressor verified that he met the relaxed criteria under 38 C.F.R. § 3.304(f)(3).

VA treatment records from November 2009 reflect treatment for anxiety disorder and depression.  The Veteran reported that he served in the Gulf War and his MOS was in artillery as a driver.  He reported that he was in combat but did not cite any specific traumatic event; he reported that he was fired at and saw dead bodies.  He reported that he was assaulted by several men for "making trouble" regarding the allocation of guard duties; he did not report the incident.  He reported having anger problems since his separation from the military.  He reported having panic attacks when he drives but it was unclear if his anxiety when driving is associated with any events in the Gulf War, where he drove tanks.  The diagnosis was anxiety disorder, not otherwise specified.

On April 2011 VA examination, the Veteran reported that he served in the Persian Gulf from August 1990 to May/June 1991.  He reported that he pulled guard duty often.  He reported that he was a tank driver; they had incoming sometimes and he was fired at or upon a few times, and he fired his weapon a couple of times.  He reported that on one occasion he was driving and a man came up with an AK-47; he shot back at the man but does not know if he killed him because he hit the man with the tank.  He reported that he did patrols of the oil fields and saw dead bodies when driving.  He reported that he was sexually assaulted one night by his section chief.  Following a mental status examination, the Axis I diagnoses included intermittent explosive disorder and panic disorder, not otherwise specified; PTSD was not diagnosed.  The examiner stated that while the Veteran met the "stressor criterion based on witnessing dead bodies and his sexual assault during service", he did not meet the criteria for PTSD (he met the re-experiencing criteria but did not have the avoidance or hyperarousal symptoms).  Further, the examiner opined that the Veteran's intermittent explosive disorder and panic disorder are unrelated to his service; the examiner stated that relating the intermittent explosive disorder to service would be resorting to mere speculation, and the panic disorder started about 3 to 4 years prior to examination (or 14 to 15 years after service) therefore there is no apparent nexus between the panic attacks and service.  

The Veteran submitted two July 2013 letters from his treating VA psychiatrist, Dr. Luchins.  In the first letter, Dr. Luchins stated that the Veteran was currently prescribed mirtazapine and bupropion for PTSD related to his combat experience in the Gulf War.  In the second letter, Dr. Luchins stated that the Veteran had been treated at the Jesse Brown VA Medical Center for anxiety related symptoms (rule-out PTSD) since 2009, but more recently (2013) he had been describing a history of military sexual trauma.  Dr. Luchins stated that the Veteran is currently diagnosed as having PTSD and is receiving two antidepressant agents.

On September 2014 VA examination (pursuant to the Board's December 2013 remand), the Veteran reported that he was in the Gulf War between August 1990 and May 1991.  He reported that he was sexually assaulted by several other soldiers while asleep but he did not report the attack to his superiors.  He reported that since that time he has been angry with repeated violent outbursts, domestic violence, and frequent arrests by the police.  He reported that while he was stationed in Saudi Arabia, he did guard duties and was involved in patrolling the oil fields.  He said that he witnessed dead bodies in the desert.  He reported that he had been in therapy through VA for 6 to 7 years; past medications included citalopram but he was not taking bupropion and mirtazapine, which he felt to be helpful.  

The examiner opined that both the personal assault stressor and the Gulf War stressor are adequate to support the diagnosis of PTSD, with the latter being related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War had already been corroborated.  The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria; the diagnosis was anxiety disorder, not otherwise specified.  The examiner opined that the anxiety disorder is not related to military service or to either reported stressor, and instead has to do with a longstanding history of marital problems and violent outbursts with his ex-wife that led to a divorce two years earlier.

It is not in dispute that the Veteran has an acquired psychiatric disability.  Regarding the observation on VA examination that the Veteran did not meet the criteria for a diagnosis of PTSD, the Board finds the opinion of the treating VA psychiatrist, Dr. Luchins, regarding the Veteran's current diagnosis to be entitled to greater probative weight.  Dr. Luchins has stated that the Veteran is currently receiving treatment for PTSD, and he related the Veteran's PTSD to his military service.  The Board finds no reason to question the expertise of the Veteran's treating VA psychiatrist, or the opinions he offered, and finds them both probative and persuasive.  While the treating psychiatrist did not elaborate on the symptoms that support the diagnosis, a complete multi-axial diagnosis in accordance with the DSM-V is not necessary in order to find that the criteria for granting the claim of service connection for PTSD have been met.  The Board observes that it would be inconsistent for VA on the one hand to be providing treatment for PTSD, and on the hand to be finding he does not have such disability.  In this matter, the Board defers to the judgment of the Veteran's treatment physician who is most familiar with the Veteran's presenting disability picture.

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all of the requirements for substantiating a claim service connection for PTSD under the revised 38 C.F.R. § 3.304(f)(3) are met, and that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159.

Under governing law, any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

On September 2014 VA examination, the examiner opined that the Veteran's GERD is less likely than not (less than 50% probability) proximately due to or the result of his service connected condition.  The examiner opined that the Veteran's claimed GERD was less likely than not directly incurred in service as the STRs are silent for evidence of GERD in service, and was less likely than not proximately due to either 1) PTSD or other psychiatric disability or 2) claimed history of chronic use of NSAIDs for treatment of service-connected left shoulder condition.  The examiner noted that GERD is caused by incompetence of the lower esophageal sphincter, which may result either from a generalized loss of intrinsic sphincter tone or from recurrent inappropriate transient relaxations, and opined that there is insufficient evidence-based medical literature indicating that PTSD or other psychiatric disorders would proximately result in or aggravate incompetence of the lower esophageal sphincter.  The examiner noted, in essence, that as PTSD was not service-connected, the claim of service connection for GERD as secondary to PTSD was ungrounded.

The Board finds the September 2014 VA examination and medical opinion to be inadequate because the examiner did not adequately explain the opinions stated.  A mere statement that GERD is caused by incompetence of the lower esophageal sphincter, and that the medical literature does not indicate that PTSD would proximately result in or aggravate incompetence of the lower esophageal sphincter, is not an adequate opinion with sufficient rationale.  Furthermore, the examiner found the secondary service connection claim to be ungrounded because service connection was not in place for any psychiatric disability; as the Board has now granted service connection for PTSD, that statement is no longer accurate.  Finally, the examiner did not address the April 2013 statement from treating nurse practitioner J.M., who stated that the Veteran was given the diagnosis of GERD 20 years earlier while he was on active duty with the military.

Because the VA examiner did not adequately address whether the Veteran's [now-service connected] PTSD caused or aggravated his GERD, a remand for corrective action is necessary.  

Further, updated records of all pertinent VA treatment the Veteran has received for GERD are evidence constructively of record that must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete copies of all updated records of the Veteran's VA treatment for GERD.  

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his GERD, and in particular whether or not it is related to (was caused or aggravated by) his now-service-connected PTSD.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology for the Veteran's GERD?  Specifically, is it at least as likely as not (a 50% or greater probability) that the GERD was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected PTSD (to include as due to medication prescribed for service-connected disability).  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the PTSD did not cause, but aggravated, the Veteran's GERD, the examiner should specify, to the extent possible, the degree of GERD pathology/impairment that resulted from such aggravation.  

c) If the GERD is determined to be unrelated to service, and to not have been caused or aggravated by a service-connected disability, the examiner should identify the etiology for GERD that is considered more likely.

The examiner must include rationale with all opinions.  

3.  The AOJ should then review the record and readjudicate this claim).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


